Ed. F. McFaddin, Associate Justice, dissenting. I Avould affirm the judgment in its entirety, rather than reverse and remand for further calculations. The big question in this case was whether the receipt of severance pay under the “SUB” contract was the same as “dismissal payments” under § 81-1106 (f) (1) Ark. Stats. The Majority Opinion has held- — -and I think quite correctly — -that severance payments under the “SUB” contract are the same as dismissal payments under our said statute. But the Majority has gone further and has held: (a) there must be a determination of the average weekly wage of the worker for the year preceding-his dismissal; and (b) such average wage must be divided into the amount of the dismissal payment in order to determine the number of weeks for which the-Avorker is disqualified from receiving unemployment compensation benefits under our statute, which is § 81-1101 Ark. Stats. This formula, worked out by the Majority for calculating the number of disqualifying weeks, is — to my way of thinking — nothing but judicial legislation, because I find nothing in the statute that prescribes such a formula. These appellees, who were dismissed by the American Can Company because it permanently closed its plant in Fort Smith, received severance benefits under a contract Avith the American Can Company. These severance benefits had no reference to the weeks for which such worker would be unemployed: the severance benefits were accumulated for weeks in which the worker had previously been employed. The benefits were payable in a lump sum at tbe termination of employment because of an eventuality (termination), with no reference. to how many weeks the appellees would be out of employment. The severance benefits under the “SUB” contract were entirely different from the additional benefits that the worker would receive for a temporary lay-off. This is clear to me by reading the contract between the Steel Workers’ Union and the American Can Company. The “SUB” contract, giving the employees of the American Can Company severance payments in the event the factory was permanently closed, was nothing but a form of accident insurance payment and bears no relation to the unemployment benefits that the employees should receive under the statute. The Majority Opinion is judicial legislation because it is legislating something into the Arkansas statute that has been placed in the statutes of other States by the Legislatures, but which is now being placed in the Arkansas statute by this opinion of our Court. A case discussed in the consultation, but not cited in the Majority Opinion, is the North Carolina case of In Re Tyson, decided by the Supreme Court of North Carolina in January, 1961, and reported in 253 N. C. 662, 117 S. E. 2d 854; and the formula that the Majority has worked out for calculation in the case at bar is the formula set forth by the Supreme Court of North Carolina in the Tyson case. But the interesting thing about the Tyson case is, that it was decided under a statute which specifically said: “When the amount so paid by the employer is in a lump sum and covers a period of more than one week, such amount shall be allocated to the weeks in the period on a pro rata basis. . . .” That provision in the North Carolina statute did not exist in the original North Carolina Employment Security Act adopted in 1936, but was added to the North Carolina statute by an Act of 1955 (see Session Laws of North Carolina for 1955, Chap. 385, § 8). The Arkansas Employment Security Act, as found in § 81-1106 Ark. Stats., does not have any such provision in it as does the North Carolina statute which was construed in the Tyson case. So I think the Majority is applying, by judicial legislation, tbe North Carolina rule which that State adopted by legislation. It might be a good way to figure out the period of disqualification, but it should be done by the Legislature and not by this Court. The question before us was whether the receipt of severance pay under the “SUB” contract was the same as dismissal pay, and whether such severance pay was disqualifying from unemployment compensation benefits allowed by our statute. I reach the conclusion that severance pay is the same as dismissal pay, but it is not disqualifying because we have no statute which indicates a proration calculation method as the Majority has done. Therefore, I would affirm the judgment of the Circuit Court.